UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 18-23736-CIV-MORENO
PSS OF CORAL GABLES, LLC,

Plaintiff,

vs.
SCOTTSDALE INSURANCE COMPANY,

Defendant.
/

 

ORDER GRANTING IN PART AND DENYING IN PART
DEFENDANT’S MOTION TO DISMISS COMPLAINT AND 'I`O COMPEL APPRAISAL

THIS CAUSE came before the Court upon the Defendant’s Motion to Dismiss Complaint
and to Compel Appraisal and Abate All Proceedings Pending Completion of Appraisal and
Memorandum of Law (D.E. 4), filed on September 19, 2018.

THE COURT has considered the motion, the response, the pertinent portions of the
record, and is otherwise fully advised in the premises. ln Florida, “appraisal provisions
contained within insurance policies are generally treated the same as arbitration provisions.”
Wright Way Emergency Water Removal, LLC v. Mt. Hawley Ins. C0., No. 8116-cv-ll63-T-
17MAP, 2016 WL 9526569, at *2 (M.D. Fla. July 29, 2016) (citing Fla. Ins. Guar. Ass ’n, lnc. v.
Casz‘illa, 18 So. 3d 703, 704 (Fla. 4th Dist. Ct. App. 2009); Unitea' States Fidelily & Guar. C0. v.
Romay, 744 So. 2d 467, 469 (Fla. 3d Dist. Ct. App. 1999) (en banc); Preferred Mut. Ins. Co. v.
Martinez, 643 So. 2d llOl, 1102 (Fla. 3d Dist. Ct. App. 1994)). Consequently, “motions to
compel appraisal should be granted whenever the parties have agreed to the provision.” Id.
(quoting Martinez, 643 So. 2d at 1103). Enforcing appraisal provisions are “preferred over

lawsuits as they provide a mechanism for prompt resolution of claims and discourage the filing

 

of needless lawsuits.” Id. (quoting First Protective Ins. C0. v. Hess, 81 So. 3d 482, 485 (Fla. 1st
Dist. Ct. App. 2011)).

Here, § E(Z) of the Building & Personal Property Coverage policy between the Parties
contains this appraisal provision:

E. Loss Conditions

2. Appraisal

If we and you disagree on the value of the property or the amount
of loss, either may make written demand for an appraisal of the
loss. ln this event, each party will select a competent and impartial
appraiser. The two appraisers will select an umpire. If they cannot
agree, either may request that selection be made by a judge of a
court having jurisdiction. The appraisers will state separately the
value of the property and amount of loss. If they fail to agree, they
will submit their differences to the umpire. A decision agreed to
by any two will be binding. Each party will:

a. Pay its chosen appraiser; and

b. Bear the other expenses of the appraisal and umpire
equally.

If there is an appraisal, we will still retain our right to deny the
claim.

(D.E. 1-2 at 40 (emphasis added).) Pursuant to this provision, Defendant invoked appraisal “for
all damages demanded in Plaintiff’s Complaint” in a written demand dated September 12, 2018.
(D.E. 4-3 at 1-2.) A week later, Defendant moved the Court to compel appraisal and to abate
this action pending completion of appraisal. (D.E. 4 at 6.) Plaintiff responded that it “does not
oppose entry of an order compelling appraisal.” (D.E. 6 at 5.) The Court agrees with the Parties
that appraisal of this action is appropriate pursuant to the terms of the policy. Furthermore, while
the Parties appear to dispute whether some the alleged damage is covered by the Parties’

insurancy policy, “[u]nder Florida law, ‘the trial court may exercise its discretion when

determining whether to compel appraisal of an insurance claim before determining whether the
policy covers the claimed loss.”’ Islana' Shores Condo. Ass ’n, Inc. v. Great Am. lns. Co. ofN. Y.,
No. 1:14-cv-24490-UU, 2015 WL 12780951, at *2 (S.D. Fla. May 7, 2015) (quoting State Farm
Fla. lns. Co. v. Cara'elles, 159 So. 3d 239, 241 (Fla. 3d Dist. Ct. App. 2015)). Such an exercise
of discretion is appropriate here because appraisal could lead to “prompt resolution of [the]
claims.” Wright Way, 2016 WL 9526569, at *2 (quoting Hess, 81 So. 3d at 485). Consequently,
it is

ADJUDGED that the motion is GRANTED IN PART AND DENIED IN PART as

follows:

(1) Defendant’s Motion to Compel Appraisal and Abate All Proceedings Pending
Completion of Appraisal is GRANTED;

(2) The Clerk of this Court shall mark this cause closed for statistical purposes and place
the matter in a civil suspense file. The Court will retain jurisdiction and the case will
be restored to the active docket upon motion of a party if circumstances change so
that this action may proceed to final disposition. This order will not prejudice the
rights of the parties to this litigation;

(3) Plaintiff SHALL notify the Court of the current status of the appraisal process every
thirty (30) days after entry of this Order; and

(4) Defendant’s Motion to Dismiss is DENIED as MOOT with leave to refile pending

completion of appraisal, should this action need to proceed.

DONE AND ORDERED in Chambers at Miarni, Florida, this 2 5 of October 2018.

 

FEDER A. MORENO
UNITED STATES DISTRICT JUDGE

Copies furnished to:

Counsel of Record

